—Appeal by the defendant from a judgment of the County Court, Orange County (Byrne, J.), rendered February 8, 1993, convicting him of criminal possession of a controlled substance in the third degree (three counts), criminal possession of a controlled substance in the fourth degree (two counts), criminal possession of a controlled substance in the seventh degree (three counts), criminal use of drug paraphernalia in the second degree (two counts), and unlawful possession of marihuana, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.